Name: 1999/203/EC: Commission Decision of 25 February 1999 amending the information contained in the list in the Annex to Commission Regulation (EC) No 2851/98 establishing, for 1999, the list of vessels exceeding 8 m length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds 9 m (notified under document number C(1999) 445)
 Type: Decision_ENTSCHEID
 Subject Matter: technology and technical regulations;  fisheries;  maritime and inland waterway transport
 Date Published: 1999-03-17

 Avis juridique important|31999D02031999/203/EC: Commission Decision of 25 February 1999 amending the information contained in the list in the Annex to Commission Regulation (EC) No 2851/98 establishing, for 1999, the list of vessels exceeding 8 m length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds 9 m (notified under document number C(1999) 445) Official Journal L 070 , 17/03/1999 P. 0023 - 0025COMMISSION DECISION of 25 February 1999 amending the information contained in the list in the Annex to Commission Regulation (EC) No 2851/98 establishing, for 1999, the list of vessels exceeding 8 m length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds 9 m (notified under document number C(1999) 445) (1999/203/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 894/97 of 29 April 1997 laying down certain technical measures for the conservation of fishery resources (1),Having regard to Commission Regulation (EEC) No 3554/90 of 10 December 1990 adopting provisions for the establishment of the list of vessels exceeding 8 m length overall which are permitted to fish for sole within certain areas of the Community using beam trawls whose aggregate length exceeds 9 m (2), as amended by Regulation (EC) No 3407/93 (3), and in particular Article 2 thereof,Whereas Commission Regulation (EC) No 2851/98 (4) establishes, for 1999, the list of vessels exceeding 8 m length overall permitted to fish for sole in certain Community areas using beam trawls whose aggregate length exceeds 9 m, as provided for in Article 10(3)(c) of Regulation (EC) No 894/97;Whereas authorities of the Member States concerned have applied for the information in the above list to be amended; whereas the said authorities have provided all the information supporting their applications under Article 2 of Regulation (EEC) No 3554/90; whereas it has been found that the information complies with the requirements; whereas, therefore, the information in the list annexed to the Regulation should be amended,HAS ADOPTED THIS DECISION:Article 1 The information in the list annexed to Regulation (EC) No 2851/98 is amended as shown in the Annex hereto.Article 2 This Decision is addressed to the Member States.Done at Brussels, 25 February 1999.For the CommissionEmma BONINOMember of the Commission(1) OJ L 132, 23. 5. 1997, p. 1.(2) OJ L 346, 11. 12. 1990, p. 11.(3) OJ L 310, 14. 12. 1993, p. 19.(4) OJ L 358, 30. 12. 1998, p. 45.ANEXO - BILAG - ANHANG - Ã Ã Ã Ã Ã Ã Ã Ã Ã  - ANNEX - ANNEXE - ALLEGATO - BIJLAGE - ANEXO - LIITE - BILAGA >TABLE>>TABLE>